Order, Supreme Court, Bronx County (Julia I. Rodriguez, *615J.), entered on or about December 6, 2012, which granted the petition for a permanent stay of arbitration of an uninsured motorist claim, unanimously affirmed, without costs.
Supreme Court, based on the evidence presented at a framed issue hearing, concluded that there was no contact between the truck driven by respondent and an unidentified car. Respondent’s testimony was not credited by Supreme Court and there is no basis to upset such finding (see Matter of Travelers Prop. & Cas. Co. of Am. v Mayen, 82 AD3d 402, 402 [1st Dept 2011]). Concur — Tom, J.E, Friedman, Saxe, Richter and Clark, JJ.